DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 17 May 2021 is acknowledged. Claims 25, 35-36, and 41 have been amended and the amendment made of record. Claims 4-6, 8-10, 15, 42-44, 49, and 51-52 are cancelled. Claims 1-3, 7, 11-14, 16-41, 45-48, and 50 are pending. Claims 1-3, 7, 11-14, 16-24, and 45 are withdrawn. Claims 25-41, 46-48, and 50 are under examination. 
Withdrawn Objections
	The objections to claims 35-36 previously of record have been addressed by applicant’s amendment of the claims. The objections to claims 35-36 previously of record are hereby withdrawn. 
Withdrawn Rejections
	The rejection of claims 25-40 and 46-51 under 35 U.S.C. 112(a) written description grounds has been addressed by the amendment of claim 25 to recite certain VH and VL combinations with some variability in the framework regions (though not the CDRs).  
	The rejection of claims 46-47 under 35 U.S.C. 102 grounds previously of record has been withdrawn and replaced with a 35 U.S.C. 103 rejection of these claims under 35 U.S.C. 103 grounds. This modification was necessitated by applicant’s amendment of the claims.  
Modified Rejections
	Claims 25, 27, 30-32, 36, 38-41, 48, and 50 remain rejected in modified form under 35 U.S.C. 102(a)(1) and (a)(2) grounds. The modified grounds of rejection was necessitated by applicant’s amendment of the claims. 

New Rejections
	Claim 41 is newly rejected under 35 U.S.C. 112(d) grounds. The new grounds of rejection is necessitated by applicant’s amendment of independent claim 25 as well as claim 41. 
	Claims 46-47, previously rejected under 35 U.S.C. 102 grounds, are newly rejected under 35 U.S.C. 103 grounds. The new grounds of rejection was necessitated by applicant’s amendment of the claims. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is newly rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The new grounds of rejection is necessitated by applicant’s amendment of independent claim 25 as well as claim 41. 
Claim 41 recites the method of claim 25, wherein the antibody that binds to CD47 or antigen-binding fragment thereof comprises a VH CDR1 comprising SEQ ID NO: 50, a VH CDR2 comprising SEQ ID NO: 72, a VH CDR3 sequence comprising SEQ ID NO: 52, a variable light chain (VL) CDR1 comprising SEQ . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 27, 30-32, 36, 38-41, 48, and 50 remain rejected in modified form under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grosveld et al in USPGPUB 2017/0081407 (cited in IDS of 26 September 2019; hereafter Grosveld). The modified grounds of rejection is necessitated by applicant’s amendment of the claims. 

Regarding claim 27, Grosveld further teaches that methods of the invention may include one or more additional therapies, and recites wherein these therapies may include radiation therapy or chemotherapy (paragraph 193).

Regarding claims 31-32, Grosveld further teaches wherein the cancer may be acute myeloid leukemia or non-Hodgkin’s lymphoma (paragraph 52). 
Regarding claim 36, Grosveld further discloses wherein the effective amount of anti-CD-47 antibody is in the 0.1 mg/kg to 100 mg/kg range, and further teaches that human dosage can be optimized in a Phase I escalation study designed to run from 0.5 mg/kg to 20 mg/kg (i.e., a study design involving administration at both 0.5 mg/kg and 20 mg/kg, at the very least), such that Grosveld teaches administration at 20 mg/kg (paragraph 185). 
Regarding claims 38-40, Grosveld discloses an example in which anti-CD47 is administered to a mouse subject in combination with rituximab without proteasome inhibitor, bortezomib, or methotrexate (Example 3, paragraphs 220-221) resulting in profound tumor growth inhibition both as a single agent and in combination (paragraph 225). 
Regarding claim 41, as described in the section “Claim Rejections - 35 USC § 112(d)”, this claim doesn’t further limit claim 25, on which it depends. Therefore claim 41 is rejected on the same grounds as claim 25 above (as each of the antibodies of claim 25 already comprises at least one of these CDRs). 
Regarding claim 48, Grosveld further teaches that for therapeutic use, an antibody preferably is combined with a pharmaceutically acceptable carrier, meaning buffers, carrier, and excipients suitable for use in human beings and animals (paragraph 167), and that therefore antibody molecule compositions of Grosveld can comprise suitable excipients, such as buffers (i.e., pharmaceutically acceptable carriers; paragraph 168). Grosveld further teaches that pharmaceutical compositions can be presented in a dosage unit form and can be prepared by any suitable method, wherein suitable carriers for intravenous administration include physiological saline, or phosphate buffered saline (paragraphs 
Regarding claim 50, Grosveld further teaches that the subjects and patients of Grosveld may preferably include mammals, and more preferably humans (paragraph 185), such that Grosveld teaches wherein the subject is human. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 26 and 34-35 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Grosveld as applied to claims 25 and 31-32 above, and further in view of Weissman et al in US Patent 8,758,750 (2014; previously cited in action of 17 February 2021; hereafter Weissman). The modified grounds of rejection is necessitated by applicant’s amendment of the claims.
Regarding claims 26, 34, and 35, as discussed above, Grosveld teaches the method of claim 25, on which claims 26 and 35 depend, as well as the method of claim 32, on which claim 34 depends, as well as the method of claim 31, on which claim 32 depends. Grosveld does not teach wherein the rituximab is administered prior to the antibody that binds to CD47 or antigen-binding fragment thereof or wherein the subject has been previously treated with rituximab, or wherein the non-Hodgkin’s lymphoma is relapsed or refractory. 
Weissman, related art in the field of synergistic treatment of cancer with CD47 antibodies (abstract) discloses that combination therapy with two or more mAbs possesses advantages compared with monotherapies, with one of the disclosed advantages being that antibody targeting of two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre-existing epitope variants or 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Grosveld’s method of treating cancer with anti-CD47 antibody and rituximab, by particularly treating in a population in which rituximab resistant/refractory NHL has been observed, in order to take advantage of an increased likelihood of eliminating cancer cells with epitope variants or epitope loss associated with rituximab-refractory/resistant NHL, as taught by Weissman. It will be appreciated that the prior identification of the patient population as having rituximab refractory/resistant NHL would involve treating wherein the subject has previously been treated with rituximab (as claimed in claim 26 and claim 35) and wherein the non-Hodgkin’s lymphoma is refractory (as claimed in claim 34). 
Claims 28-29 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Grosveld as applied to claims 25 and 27 above, and further in view of Sehn et al in J Clin Oncol. 2005 Aug 1;23(22):5027-33 (previously cited in action of 17 February 2021; hereafter Sehn). The modified grounds of rejection is necessitated by applicant’s amendment of the claims.
Regarding claim 28, as described above, Grosveld teaches the method of claim 27, on which claim 28 depends, and the method of claim 25, on which claim 27 depends. Grosveld does not teach wherein the method further comprises an additional anti-cancer agent. 
Sehn teaches that the combination of cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP) has been the standard therapy for diffuse large B-cell lymphoma (DLBCL) (abstract). Sehn further teaches that there is a dramatic improvement of outcome after adoption of a treatment policy combining CHOP and rituximab for all patients with advanced-stage DLBCL (p. 5031, 1st Column, 1st Paragraph), and concludes that their study confirms the advantage of a combined chemotherapy-immunotherapy approach for patients with DLBCL (p. 5032, 2nd Column, 1st Paragraph) such that Sehn 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Grosveld’s method of treating cancer comprising administration of anti-CD47, rituximab, and radiation or chemotherapy by further adding additional chemotherapy agents as taught by Sehn, in view of Sehn’s teaching that the multiple chemotherapy combined with immunotherapy can have a beneficial result and more particularly a combination of multiple chemotherapeutic agents with rituximab results in improved outcomes. 
Regarding claim 29, Grosveld further teaches wherein the cancer treated is a hematological cancer (paragraph 52). 
Claim 33 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Grosveld as applied to claims 25, 31, and 32 above, and further in view of Smith in Oncogene (2003) 22, 7359-7368 (previously cited in action of 17 February 2021; hereafter Smith). The modified grounds of rejection is necessitated by applicant’s amendment of the claims.
Regarding claim 33, as described above, Grosveld teaches the method of claim 32, on which claim 33 depends, as well as claim 31, on which claim 32 depends, and claim 25, on which claim 31 depends. Grosveld does not teach wherein the non-Hodgkin’s lymphoma is CD20 positive. 
Smith teaches that Rituximab targets CD20, and has the effect of clearing both normal and malignant CD20-positive cells (p. 7359, 2nd column, 2nd paragraph, lines 24-40). Smith further teaches that use of rituximab has expanded to use against virtually any CD20-positive non-Hodgkin’s lymphoma (p. 7359, 1st Column, 1st paragraph of “Introduction”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating non-Hodgkin’s lymphoma with anti-CD47 and rituximab by particularly treating wherein the non-Hodgkin’s lymphoma is CD20 positive, in view of Smith’s disclosure that 
Claim 37 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Grosveld as applied to claim 25 above, and further in view of Onrust et al in Drugs 1999 July; 58 (1): 79-88 (previously cited in action of 17 February 2021; hereafter Onrust). The modified grounds of rejection is necessitated by applicant’s amendment of the claims.
Regarding claim 37, as described above, Grosveld teaches the method of claim 25, on which claim 37 depends. Grosveld does not teach wherein the rituximab is administered to the subject at a dose of 300, 325, 350, 375, 400, 425, 450, or 500 mg/m2.
Onrust discloses that 375 mg/m2 is the recommended dosage of rituximab (p. 79, table “Features and properties of rituximab”), and further discloses that chemotherapy plus rituximab 375 mg/m2 produced significantly more lymphoma cell-free progenitor cell harvests than chemotherapy alone. 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Grosveld by administering rituximab at 375 mg/m2, in view of Onrust’s teaching that this is the recommended dosage and that this dosage was effective in producing lymphoma cell-free progenitor cell harvests when combined with chemotherapy. 
	Claims 46-47, previously rejected under 35 U.S.C. 102, are newly rejected under 35 U.S.C. 103 as being unpatentable over Grosveld as applied to claim 25 above, and further in view of Liu et al in “Pre-Clinical Development of a Humanized Anti-CD47 Antibody with Anti-Cancer Therapeutic Potential”; PLoS One. 2015 Sep 21;10(9):e0137345 (newly cited; hereafter Liu). The new grounds of rejection is necessitated by applicant’s amendment of the claims.
	Regarding claims 46-47, as described above, Grosveld teaches the method of claim 25, on which claims 46-47 depend. The ‘541 patent, incorporated by reference in Grosveld as described in the claim 25 rejection above, indicates that IgG4P is an alternative way of writing S228P IgG4 (Column 62, lines 4-5).Grosveld does not teach wherein an antibody according to claim 25 is in one of the isotypes recited in claims 46 or 47. 
	Liu teaches that anti-human CD47 antibody activity is primarily dependent on blocking the CD47-SIRPalpha interaction, and that therefore, in order to reduce the potential for toxicity against normal CD47-expressing cells, Liu constructed humanized variable regions onto a human IgG4 scaffold that recruits fewer Fc-dependent effector mechanisms compared to different human IgG subclasses (p. 9/23, 2nd paragraph of “Molecular Modeling and humanization of 5F9 antibody”). Liu further teaches wherein the human IgG4 heavy chain construct was also modified to incorporate the Ser228Pro substitution to reduce the rate of Fab arm exchange that is a feature of human IgG4 molecules. 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Grosveld, such that the antibody is in the IgG4 isotype format (as claimed in claim 46), in order to reduce the potential for toxicity against normal CD47-expressing cells as taught by Liu. It would further have been obvious to incorporate the Ser228Pro substitution to reduce the rate of Fab arm exchange as taught by Liu, and as indicated by the ‘541 patent incorporated in Grosveld, Ser228Pro IgG4 is a synonym for IgG4P (claimed in claim 47).

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive. 
35 U.S.C. §102

Examiner responds that as addressed in the modified rejection of claim 25 necessitated by applicant’s amendment, Grosveld states that the anti-CD47 antibodies usable in therapeutic interventions of Grosveld include antibodies known in the art to bind CD47 and disrupt the CD47-SIRPalpha interaction with little or no hemagglutination activity, including the antibodies described in U.S. Pat. No. 9,045,541 (paragraph 149 of Grosveld). This patent document (hereafter ‘541 or the ‘541 patent) is incorporated by reference in the disclosure of Grosveld, along with the other documents cited in Grosveld (paragraph 243 of Grosveld), and as described in the claim rejection above, the instantly claimed antibodies are disclosed as anti-CD47 antibodies without hemagglutination activity in the ‘541 patent. 

35 U.S.C. §103
Applicant submits that the claims rejected under 35 U.S.C. §103 depend from claim 25, which Applicant states includes combinations of VH and VL not disclosed or suggested by Grosveld in view of the secondary references. 
Examiner responds that as addressed in the modified rejection of claim 25 necessitated by applicant’s amendment, the Grosveld reference (including the ‘541 patent reference incorporated by reference in Grosveld) teaches the combinations of VH and VL of claim 25. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649